DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Introduction
The following is a non-final Office Action in response to Applicant’s submission filed on 2/1/2020.  Currently claims 1-20 are pending and claims 1, 17, and 20 are independent. 
	
	
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/1/2020, 4/30/2021, and 11/30/2021 appear to be in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS is being considered by the Examiner.
	

Claim Objections
Claim 19 is objected to because of the following informalities:  There appears to be a typo where the claim is written as “the system of claim 15” but it is meant to recite “the system of claim 17”.  Appropriate correction is required.


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea), specifically an abstract idea, without significantly more.  With respect to claims 1-20, following the Supreme Court’s framework set forth in Alice and Mayo and the 2019 Revised Patent Subject Matter Eligibility Guidance, the inquiry for patent eligibility follows two steps: Step 1: Does the claimed invention fall within one of the four statutory categories of invention? Step 2A (Prong 1): Is the claim “directed to” an abstract idea?  Step 2A (Prong 2): Is the claim integrated into a practical application? Step 2B: Does the claim recite additional elements that amount to “significantly more” than the abstract idea?
In accordance with these steps, the Examiner finds the following:
Step 1: Claim 1 and its dependent claims (claims 2-16) are directed to a statutory category, namely a method.  Claim 17 and its dependent claims (claims 18-19) are directed to a statutory category, namely a system/machine.  Claim 20 is directed to a statutory category, namely an article of manufacture.  
Step 2A (Prong 1): Claims 1, 17, and 20, which are substantially similar claims to one another, are directed to the abstract idea of “Certain methods of organizing human activity”, or more particularly, “Concepts relating to commercial or legal interactions (including: advertising, marketing or sales activities or behaviors; business relations) (See MPEP 2106).”  In this application that refers to using a computer system to manage and analyze the reordering of consumables (i.e. groceries).  To clarify this further, the Applicant’s disclosed invention is a conceptual system meant to perform the same function that a head of a household might perform with respect to groceries.  The abstract elements of claims 1, 17, and 20, recite in part “Process Data…Identify point of time…Initiate replenishment…Transmit message…Receive response…Process response…Generate message…Transmit signal…Adapt event…”.  Dependent claims 2, 5-16 add to the abstract idea the following limitations which recite in part “Time comprises…Specify ordering…Delay ordering…Expedite order…Delay delivery…Predict exhaustion…Determine preference…Determine delay…Replenish from list…Recalibrate signal …”.  All of these additional limitations, however, only serve to further limit the abstract idea, and hence are nonetheless directed towards fundamentally the same abstract idea as independent claims 1, 17, and 20.  Dependent claims 3, 4, 18, and 19 do not include any limitations that are directed toward the abstract idea and will be addresses in either the Step 2A (Prong 2) or Step 2B analysis below.
Step 2A (Prong 2):  Independent claims 1, 17, and 20, which are substantially similar claims to one another, do not contain additional elements that effectively integrate the exception into a practical application of the exception.  These claims do include the limitation that recites in part “Repository…Distribution platform …Device…Merchant computing system…Non-transitory computer readable medium with instructions…” which limits the claims to a networked/computer based environment, but this is insufficient with respect to a practical application (See MPEP 2106.05(f)).      
Dependent claims 3, 4, 18, and 19 add the additional element which recites in part “Merchant computing system…mobile computing device…” which again limits the claims to a networked/computer based environment, but this is insufficient with respect to a practical application (See MPEP 2106.05(f)).  
  Additionally, dependent claims 2, 5-16 do not include any additional elements to conduct a further Step 2A (Prong 2) analysis.
Step 2B: Independent claims 1, 17, and 20, which are substantially similar claims to one another, include additional elements, when considered both individually and as an ordered combination, which are insufficient to amount to significantly more than the judicial exception.  The additional elements of these claims recite in part “Repository…Distribution platform …Device…Merchant computing system…Non-transitory computer readable medium with instructions …”.  These items are not significantly more because these are merely the software and/or hardware components used to implement the abstract idea (manage and analyze the reordering of consumables (i.e. groceries)) on a general purpose computer (See MPEP 2106.05(f)).  This is exemplified in the Applicant’s specification in [0097] – “Processor 804 can be implemented as one or more graphics processing units ("GPUs"), as one or more central processing units ("CPUs"), such as those manufactured by Intel® Corporation, or as one or more virtual processors, as well as any combination of CPUs and virtual processors.”  
Dependent claims 3, 4, 18, and 19 include additional elements, when considered both individually and as an ordered combination and in view of their respective independent claims, which are insufficient to amount to significantly more than the judicial exception.  Specifically, dependent claims 3, 4, 18, and 19  include the additional element which recites in part “Merchant computing system…mobile computing device…”  These are functionally the same additional elements that are addressed above in claims 1, 17, and 20, and are not significantly more because these are merely the software and/or hardware components used to implement the abstract idea (manage and analyze the reordering of consumables (i.e. groceries)) on a general purpose computer (See MPEP 2106.05(f)).  
Additionally, dependent claims 2, 5-16 do not include any additional elements to conduct a further 2B analysis.
Accordingly, whether taken individually or as an ordered combination claims 1-20 are rejected under 35 USC § 101 because the claimed invention is directed to a judicial exception, an abstract idea, without significantly more.	

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 2, 3, 4, 9, 10, 12, 17, 18, 19, 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Masterman (US 10078860 B1)
Regarding claims 1, 17, and 20, Masterman discloses a method, comprising: processing data received at an adaptive distribution platform (Masterman Fig. 2 - FIG. 2 illustrates an example architecture for providing the expiration management engine) to identify a point of 5time, the point of time being evaluated against a date range associated with a zone of time (Masterman ¶ABS - A particular item of the item type may be selected based at least part on an expiration date associated with the particular item and one or more replenishment dates associated with the previously-delivered item. An automated order may be generate that cases the selected item to be shipped to the user); initiating automatic replenishment of the item by the adaptive distribution platform if the point of time is substantially within the date range (Masterman COL 13 ROW 66 - At block 412, an automated order may be generated. The generated order may include, in this example, a shipping order identifying at least the particular item(s) and a destination and/or a purchase order identifying the particular item(s). These orders may be generated by order manager 318 or another component of expiration management engine 102. For example, the shipping order may be generated with a shipping date such that the particular item(s) arrive at the destination on or before the determined replenishment date); after the initiating, transmitting a message to a client, the message including a 10characteristic of the item and a control user input configured to adapt a scheduled delivery to replenish the item (Masterman Fig. 6 – 614); receiving a response to the message at the adaptive distribution platform; processing the response to determine whether to adjust the scheduled delivery to replenish the item (Masterman Fig. 6 – 616);  15generating a confirmation message to the client, the confirmation message comprising other data configured, when parsed, to confirm a scheduled delivery of the item; transmitting a control signal from the adaptive distribution platform to a system, the control signal being configured to initiate the scheduled delivery of the item (Masterman Fig. 6 – 620); and  20adapting a predicted distribution event associated with the item and another scheduled delivery by modifying the zone of time based on evaluating the response and the confirmation message (Masterman Fig. 6 -  COL 16 ROW 24 – COL 18 ROW 48).
Regarding claim 2, Masterman discloses the point of time comprises a date (Masterman ABS - A particular item of the item type may be selected based at least part on an expiration date associated with the particular item). 
Regarding claim 3 and 18, Masterman discloses the system is a merchant computing system (Masterman Fig. 2 – 210).
Regarding claim 4, Masterman discloses wherein the zone of time is determined by a zone generator associated with the adaptive distribution platform (Masterman COL 10 ROW 59 - Order manager 318 may utilize the replenishment calculation engine 326 to perform analysis and/or calculations with respect to expiration and/or replenishment dates).
Regarding claim 9, Masterman discloses the predicted distribution event is determined 20based on a predicted exhaustion of the item (Masterman ABS - A particular item of the item type may be selected based at least part on an expiration date associated with the particular item).
Regarding claim 10, Masterman discloses the predicted distribution event is determined by processing a preference received from the client (Masterman COL 12 ROW 17 - The flow 400 may begin at block 402, where user preferences are received. User preferences may be received from a user device such as user device(s) 204. User preference information may be obtained via an electronic marketplace as part of a registration process of the user. User preference information may include, but is not limited to, an indication as to whether the user desires to provide the retailer authority to initiate new purchase and/or shipping orders independent of user interaction. User preference information may additionally, or alternatively, include an indication as to whether the user wishes the retailer to optimize the user's subscriptions based on expiration date, past purchase history, and/or return history. Such user preference data may be stored in any suitable location, for example, profile data store 316).
Regarding claim 12, Masterman discloses the adaptive distribution platform is configured to replenish a plurality of items identified using a list from the client ((Masterman COL 14 ROW 30 - At block 504, user subscription information may be received. The subscription information may indicate data associated with a subscription (e.g., that a user desires to receive an item at a periodic rate for a particular amount of time). In one illustrative example, the user may desire to receive one gallon of “Nature's Happy Cow 2% milk,” once a month, for a year. The subscription may include additional items. One or more individual items may be associated with the same or different period rates. For example, a user may wish to obtain a dozen eggs and a gallon of milk once a month, and a bottle of shampoo every other month).  
Regarding claim 19, Masterman discloses the system is a merchant computing system in data communication with the adaptive distribution platform (Masterman Fig. 2, Fig. 3)  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5-8, 11, 13 – 15 are rejected under 35 U.S.C. 103 as being unpatentable over Masterman (US 10078860 B1) in view of Allen et al. (US 9659310 B1)
Regarding claim 5, Masterman discloses processing data received at an adaptive distribution platform (Masterman Fig. 2 - FIG. 2 illustrates an example architecture for providing the expiration management engine).
Masterman lacks the control user input comprises an option to specify immediate ordering of the item.
Allen, from the same field of endeavor, teaches the control user input comprises an option to specify immediate ordering of the item (Allen COL 3 ROW 43 - The electronic retailer 102 can also record how often users follow the recommendation to allow for future optimizations. Users can either let the subscriptions operate according to the terms initially established, or can delay a subscription delivery, skip a subscription delivery, request early delivery for a subscription delivery, and so forth. These data points can be compiled as feedback for adjusting recommended subscriptions for new subscribers, as well as automatically adjusting existing subscription frequencies for current subscribers).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the order management methodology/system of Masterman by including the subscription techniques of Allen because Allen discloses “Online or traditional retailers can provide a time and money saving service for users to subscribe for automatic, recurring orders of consumable products, such as toilet paper, contact lenses, or dishwashing detergent. This approach can help the retailer plan and manage the supply chain, negotiate bulk discounts, and so forth (Allen COL 1 ROW 6)”.   Additionally, Masterman further details that “Techniques described herein are directed to item expiration date management, utilizing an expiration management engine (Masterman COL 2 ROW 16)” so it would be obvious to consider including the additional subscription techniques that Allen discloses because it would improve the order management systems of Masterman by better managing the supply chain.
Regarding claim 6, Masterman discloses processing data received at an adaptive distribution platform (Masterman Fig. 2 - FIG. 2 illustrates an example architecture for providing the expiration management engine).
Masterman lacks the control user input comprises an option to delay ordering of the item by one or more delayed units of time.
Allen, from the same field of endeavor, teaches the control user input comprises an option to delay ordering of the item by one or more delayed units of time (Allen COL 3 ROW 43 - The electronic retailer 102 can also record how often users follow the recommendation to allow for future optimizations. Users can either let the subscriptions operate according to the terms initially established, or can delay a subscription delivery, skip a subscription delivery, request early delivery for a subscription delivery, and so forth. These data points can be compiled as feedback for adjusting recommended subscriptions for new subscribers, as well as automatically adjusting existing subscription frequencies for current subscribers).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the order management methodology/system of Masterman by including the subscription techniques of Allen because Allen discloses “Online or traditional retailers can provide a time and money saving service for users to subscribe for automatic, recurring orders of consumable products, such as toilet paper, contact lenses, or dishwashing detergent. This approach can help the retailer plan and manage the supply chain, negotiate bulk discounts, and so forth (Allen COL 1 ROW 6)”.   Additionally, Masterman further details that “Techniques described herein are directed to item expiration date management, utilizing an expiration management engine (Masterman COL 2 ROW 16)” so it would be obvious to consider including the additional subscription techniques that Allen discloses because it would improve the order management systems of Masterman by better managing the supply chain.
Regarding claim 7, Masterman discloses processing data received at an adaptive distribution platform (Masterman Fig. 2 - FIG. 2 illustrates an example architecture for providing the expiration management engine).
Masterman lacks the scheduled delivery is expedited by one or more units of time.
Allen, from the same field of endeavor, teaches the scheduled delivery is expedited by one or more units of time (Allen COL 3 ROW 43 - The electronic retailer 102 can also record how often users follow the recommendation to allow for future optimizations. Users can either let the subscriptions operate according to the terms initially established, or can delay a subscription delivery, skip a subscription delivery, request early delivery for a subscription delivery, and so forth. These data points can be compiled as feedback for adjusting recommended subscriptions for new subscribers, as well as automatically adjusting existing subscription frequencies for current subscribers).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the order management methodology/system of Masterman by including the subscription techniques of Allen because Allen discloses “Online or traditional retailers can provide a time and money saving service for users to subscribe for automatic, recurring orders of consumable products, such as toilet paper, contact lenses, or dishwashing detergent. This approach can help the retailer plan and manage the supply chain, negotiate bulk discounts, and so forth (Allen COL 1 ROW 6)”.   Additionally, Masterman further details that “Techniques described herein are directed to item expiration date management, utilizing an expiration management engine (Masterman COL 2 ROW 16)” so it would be obvious to consider including the additional subscription techniques that Allen discloses because it would improve the order management systems of Masterman by better managing the supply chain.
Regarding claim 8, Masterman discloses processing data received at an adaptive distribution platform (Masterman Fig. 2 - FIG. 2 illustrates an example architecture for providing the expiration management engine).
Masterman lacks the scheduled delivery is delayed by one or more units of time.
Allen, from the same field of endeavor, the scheduled delivery is delayed by one or more units of time (Allen COL 3 ROW 43 - The electronic retailer 102 can also record how often users follow the recommendation to allow for future optimizations. Users can either let the subscriptions operate according to the terms initially established, or can delay a subscription delivery, skip a subscription delivery, request early delivery for a subscription delivery, and so forth. These data points can be compiled as feedback for adjusting recommended subscriptions for new subscribers, as well as automatically adjusting existing subscription frequencies for current subscribers).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the order management methodology/system of Masterman by including the subscription techniques of Allen because Allen discloses “Online or traditional retailers can provide a time and money saving service for users to subscribe for automatic, recurring orders of consumable products, such as toilet paper, contact lenses, or dishwashing detergent. This approach can help the retailer plan and manage the supply chain, negotiate bulk discounts, and so forth (Allen COL 1 ROW 6)”.   Additionally, Masterman further details that “Techniques described herein are directed to item expiration date management, utilizing an expiration management engine (Masterman COL 2 ROW 16)” so it would be obvious to consider including the additional subscription techniques that Allen discloses because it would improve the order management systems of Masterman by better managing the supply chain.
Regarding claim 11, Masterman discloses processing data received at an adaptive distribution platform (Masterman Fig. 2 - FIG. 2 illustrates an example architecture for providing the expiration management engine).
Masterman lacks the predicted distribution event is determined by 5processing a monitored shipment delay preference.
Allen, from the same field of endeavor, teaches the predicted distribution event is determined by 5processing a monitored shipment delay preference (Allen COL 3 ROW 43 - The electronic retailer 102 can also record how often users follow the recommendation to allow for future optimizations. Users can either let the subscriptions operate according to the terms initially established, or can delay a subscription delivery, skip a subscription delivery, request early delivery for a subscription delivery, and so forth. These data points can be compiled as feedback for adjusting recommended subscriptions for new subscribers, as well as automatically adjusting existing subscription frequencies for current subscribers). 
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the order management methodology/system of Masterman by including the subscription techniques of Allen because Allen discloses “Online or traditional retailers can provide a time and money saving service for users to subscribe for automatic, recurring orders of consumable products, such as toilet paper, contact lenses, or dishwashing detergent. This approach can help the retailer plan and manage the supply chain, negotiate bulk discounts, and so forth (Allen COL 1 ROW 6)”.   Additionally, Masterman further details that “Techniques described herein are directed to item expiration date management, utilizing an expiration management engine (Masterman COL 2 ROW 16)” so it would be obvious to consider including the additional subscription techniques that Allen discloses because it would improve the order management systems of Masterman by better managing the supply chain.
Regarding claim 13, Masterman discloses processing data received at an adaptive distribution platform (Masterman Fig. 2 - FIG. 2 illustrates an example architecture for providing the expiration management engine).
Masterman lacks recalibrating the control signal if the response, when processed, indicates modification of the scheduled delivery.
Allen, from the same field of endeavor, teaches recalibrating the control signal if the response, when processed, indicates modification of the scheduled delivery (Allen COL 3 ROW 43 - The electronic retailer 102 can also record how often users follow the recommendation to allow for future optimizations. Users can either let the subscriptions operate according to the terms initially established, or can delay a subscription delivery, skip a subscription delivery, request early delivery for a subscription delivery, and so forth. These data points can be compiled as feedback for adjusting recommended subscriptions for new subscribers, as well as automatically adjusting existing subscription frequencies for current subscribers). 
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the order management methodology/system of Masterman by including the subscription techniques of Allen because Allen discloses “Online or traditional retailers can provide a time and money saving service for users to subscribe for automatic, recurring orders of consumable products, such as toilet paper, contact lenses, or dishwashing detergent. This approach can help the retailer plan and manage the supply chain, negotiate bulk discounts, and so forth (Allen COL 1 ROW 6)”.   Additionally, Masterman further details that “Techniques described herein are directed to item expiration date management, utilizing an expiration management engine (Masterman COL 2 ROW 16)” so it would be obvious to consider including the additional subscription techniques that Allen discloses because it would improve the order management systems of Masterman by better managing the supply chain.
Regarding claim 14, Masterman discloses processing data received at an adaptive distribution platform (Masterman Fig. 2 - FIG. 2 illustrates an example architecture for providing the expiration management engine).
Masterman lacks recalibrating the control signal if the response, when processed, indicates a delay to the scheduled delivery.
Allen, from the same field of endeavor, teaches recalibrating the control signal if the response, when processed, indicates a delay to the scheduled delivery (Allen COL 3 ROW 43 - The electronic retailer 102 can also record how often users follow the recommendation to allow for future optimizations. Users can either let the subscriptions operate according to the terms initially established, or can delay a subscription delivery, skip a subscription delivery, request early delivery for a subscription delivery, and so forth. These data points can be compiled as feedback for adjusting recommended subscriptions for new subscribers, as well as automatically adjusting existing subscription frequencies for current subscribers). 
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the order management methodology/system of Masterman by including the subscription techniques of Allen because Allen discloses “Online or traditional retailers can provide a time and money saving service for users to subscribe for automatic, recurring orders of consumable products, such as toilet paper, contact lenses, or dishwashing detergent. This approach can help the retailer plan and manage the supply chain, negotiate bulk discounts, and so forth (Allen COL 1 ROW 6)”.   Additionally, Masterman further details that “Techniques described herein are directed to item expiration date management, utilizing an expiration management engine (Masterman COL 2 ROW 16)” so it would be obvious to consider including the additional subscription techniques that Allen discloses because it would improve the order management systems of Masterman by better managing the supply chain.
Regarding claim 15, Masterman discloses processing data received at an adaptive distribution platform (Masterman Fig. 2 - FIG. 2 illustrates an example architecture for providing the expiration management engine).
Masterman lacks recalibrating the control signal if the response, when processed, indicates expediting the scheduled delivery.
Allen, from the same field of endeavor, teaches recalibrating the control signal if the response, when processed, indicates expediting the scheduled delivery (Allen COL 3 ROW 43 - The electronic retailer 102 can also record how often users follow the recommendation to allow for future optimizations. Users can either let the subscriptions operate according to the terms initially established, or can delay a subscription delivery, skip a subscription delivery, request early delivery for a subscription delivery, and so forth. These data points can be compiled as feedback for adjusting recommended subscriptions for new subscribers, as well as automatically adjusting existing subscription frequencies for current subscribers).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the order management methodology/system of Masterman by including the subscription techniques of Allen because Allen discloses “Online or traditional retailers can provide a time and money saving service for users to subscribe for automatic, recurring orders of consumable products, such as toilet paper, contact lenses, or dishwashing detergent. This approach can help the retailer plan and manage the supply chain, negotiate bulk discounts, and so forth (Allen COL 1 ROW 6)”.   Additionally, Masterman further details that “Techniques described herein are directed to item expiration date management, utilizing an expiration management engine (Masterman COL 2 ROW 16)” so it would be obvious to consider including the additional subscription techniques that Allen discloses because it would improve the order management systems of Masterman by better managing the supply chain.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Masterman (US 10078860 B1) in view of High et al. (US 20160314514 A1)
Regarding claim 16, Masterman discloses processing data received at an adaptive distribution platform (Masterman Fig. 2 - FIG. 2 illustrates an example architecture for providing the expiration management engine).
Masterman lacks recalibrating the control signal if the 20response, when processed, includes financial data that, when further processed, provides payment data for the item.
High, from the same field of endeavor, teaches recalibrating the control signal if the 20response, when processed, includes financial data that, when further processed, provides payment data for the item (High ¶38 - In step 408, one or more of the identified products to be replenished are automatically purchased on behalf of the customer associated with the customer residence to replenish one or more of the products identified to be replenished. The automated purchase may include obtaining an authorization from the customer, such as when a purchase exceeds a cost or budget {i.e. financial data}, a customer profile requires an authorization before purchases are completed, and other such factors.).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the order management methodology/system of Masterman by including the consumption based shopping techniques of High because High discloses “These teachings relate generally to shopping facilities and more particularly to devices, systems and methods for assisting customers in acquiring products (High ¶2)”.   Additionally, Masterman further details that “In accordance with at least one embodiment, a customer of an electronic marketplace may purchase perishable goods (e.g., batteries, groceries, etc.). (Masterman COL 2 ROW 41)” so it would be obvious to consider including the additional consumption based shopping techniques that High discloses because it would improve the customer experience of the system disclosed by Masterman.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Agarwal (US 8126784 B1)
High et al. (WO 2017074757 A1)
and

C. F. Hsu et al., "Smart Pantries for Homes," 2006 IEEE International Conference on Systems, Man and Cybernetics, 2006, pp. 4276-4283, doi: 10.1109/ICSMC.2006.384806. [online], [retrieved on 2022-5-28]. Retrieved from the Internet <https://ieeexplore.ieee.org/document/4274571?source=IQplus>



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael R Koester whose telephone number is (313)446-4837. The examiner can normally be reached Monday thru Friday 8:00AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL R KOESTER/Examiner, Art Unit 3624                                                                                                                                                                                                        


/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624